Mr. President, Distinguished members of the General Assembly, Ladies and Gentlemen, Introduction
On behalf of the Government of Tuvalu, I congratulate you on your election as President of the 75th United Nations General Assembly. Tuvalu has full confidence in your leadership. Let me also take this opportunity to thank the president of our 74th session, Professor Mohammed-Bande for a successful session under his leadership, despite the challengesto the work of the general assembly due to the COVID-19 pandemic.
I also want to express Tuvalu’s solidarity with all countries in the fight against the covid19 pandemic.
Mr. President,
Theme of UNGA75: Multilateralism
We acknowledge the international cooperation and solidarity that is underway to respond to the COVID-19 pandemic. My country has benefitted from these assistances and I wish to thank our bilateral and multilateral development partners who are continuing to help us through these difficult times.
The social and economic impacts of the pandemic will be felt for many years to come. Recovering will be a long and costly process, especially for the most vulnerable. Global solidarity, effective international cooperation and political commitment are critical to sustain our response to recover and to build back better.
We therefore congratulate you for the priority you have given to multilateralism in the theme of our 75th UNGA, “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting the COVID-19 through effective multilateral action”.
Mr. President,
The COVID19 Challenge
The advent of COVID-19 pandemic has exacerbated our social and economic vulnerabilities and costs of development as a SIDS and an LDC. It came at the time when my country was still trying to recover from the aftermaths of tropical cyclone Tino in January and tropical cyclone Harold in April of this year.
While Tuvalu is still COVID-19 free, the ripple effects of this deadliest virus has come at a huge cost to our economy. Unemployment in our fisheries and tourism sectors has soared and remittances dropped significantly. Food security was affected as supply chains were disrupted. We have to reallocate domestic resources to roll out economic stimulus assistance and limited social protection payments.
Concretizing the Multilateral response in a UN we need and a future we want.
Central to our global recovery is a vaccine to save lives and stop transmission. We acknowledged the important work on developing a vaccine for the covid19 and welcome the efforts to ensure that it is available and affordable to the most vulnerable. In this respect I applaud the important work by the COVAX Facility Advance Market Commitment to accelerate the development and manufacture of COVID-19 vaccines and to guarantee fair and equitable access for every country in the world.
COVID-19 has significantly disrupted economies and societies right across the world. Indeed, COVID-19 has reshaped the contours of the normal way of things, placing us on a “new normal”. Therefore, we must not only think outside the box, but we must also work outside the box. The UN members must work collaboratively together to build back better countries and economies that:
(i)	are inclusive and leave no one behind;
(ii)	protect the health and wellbeing of all;
(iii)	preserve our natural and marine environment;
(iv)	are low emissions and climate smart; and
(v)	build our resilience to future crisis
Mr. President,
Our United Nations has in place systems and processes that should and can place us well to face both health and economic crisis. We have the 2030 Agenda for sustainable development and the SDGs. We have the Paris Agreement. We have the SAMOA Pathway for SIDS. We have the Istanbul Plan of Action for LDCs. We have the resources and the technology that we need. But it requires strong political commitment and immediate and ambitious action.
As we enter the Decade of Action, the world is off tracked to achieving the SDGs by 2030. We need to recommit ourselves to these mandates and build a genuine and durable partnerships we need to achieve them.
The digital economy is essential to support transformation to sustainable development. Many countries are yet to realise the full economic potential of a digital economy which in many ways will ensure the development and self-sufficiency of people at all levels.
At the centre of our development is people. Substantial advances in human capacity are needed through improvements of education and healthcare. This should result in productive societies with higher income and better standard of living.
Responsible consumption and production will allow us to do more with fewer resources. We need to adopt a circular economy approach and reduce demand on depleting global resources.
While COVID-19 is our immediate crisis, climate change remained the single greatest threat to the livelihoods, security and wellbeing of the Pacific and its peoples in the long run. Pacific Islands Forum Leaders last year reaffirmed this commitment in the Kainaki II Declaration for Urgent Climate Change Action Now. The shared prosperity and security of our Blue Pacific can only safely exist if the international community pursues efforts to limit global warming to 1.5 °C.
The transformation and investment response to the COVID-19 pandemic must also serve to build our resilience to the impacts of climate change. If we failed this, then we are putting additional debt into our already exhausted capacities, which can further exacerbate climate crises going forward.
Decarbonization remains central to our effort to combat the impacts of climate change, and help build the resilient of small and vulnerable economies and societies. We need clean and affordable energy for all through energy efficiency, more renewables and electrification. The Paris Agreement’s 2020 commitments to update NDCs and to develop low emissions development strategies remain critical. They should be synergized with covid19 recovery efforts that accelerate transition to decarbonization and build resilience.
Investing in building resilience to natural disaster is important for our region. In 2019, our Pacific Islands Forum Leaders endorsed the establishment of the Pacific Resilience Facility whose purpose is to finance small disasters resilience projects in our local communities. The facility will be initially capitalized by donor funding after which the fund will be self-sustained providing small grants to fund projectsto enhance resilience. The facility replicates the number of successful national trust funds in some of our Pacific Island countries. The facility invites interested development partners to contribute to and to form the basis of development partnership on resilient building with our pacific region.
COVID-19 exposed the vulnerability of our food security systems. For atoll nations like Tuvalu, agriculture is difficult with rising sea levels. For the last few years, with the assistance of our development partners, we have invested on new agricultural food production systems that are more resilient to climate change and sea level rise. We acknowledge the recent work of the Peacebuilding Fund in this area and would encourage further assistance to scale up of this initiative to develop food security on atoll nations.
Access to grant financing and debt relief initiatives are crucial aspect of overcoming poverty and fulfillment of the 2030 Agenda and the SDGs. It is critical to provide fiscal space for the LDCs and SIDS to recover from the pandemic.
Mr. President,
The COVID-19 pandemic is a global problem that needs a global response. We believed that we need a UN that is networked, inclusive, with effective multilateralism that would aid efforts for a recovery and the continued implementation of the SDGs.
It is regrettable however that the Republic of China (Taiwan), with its exemplary response to the pandemic continues to be kept out of the UN system. Taiwan has managed the pandemic well and has reached a level comparable to OECD countries on several SDG indicators. Taiwan is in a much better position than most to help the international community build back better.
Tuvalu strongly supports the ROC’s readmission into the UN as a founding member of the UN, and its active participation in UN specialized agencies including the WHO and ICAO.
It is also regrettable that the people of Cuba continued to face the economic burden of the long unilateral economic embargo. Keeping these measures in place robbed Cuba of the international collaborations and assistance to recover and build back better. It neglected the human rights and the spirit of cooperation espoused in the 2030 Agenda for Sustainable Development.
Mr. President,
Tuvalu remains committed to multilateralism. Working together as a global family with the full respect of human rights, together we can build a future that is responsive and resilient to health, economic and environment crises.
I thank you Mr. President
TUVALU MO TEATUA